UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6774


OTTO GARY NORMAND,

                Petitioner - Appellant,

          v.

B. WELLS, Superintendent,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:14-hc-02256-BO)


Submitted:   January 29, 2016             Decided:   February 16, 2016


Before DUNCAN, KEENAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Otto Gary Normand, Appellant Pro Se.       Roy Cooper, Attorney
General, Clarence Joe DelForge, III, NORTH CAROLINA DEPARTMENT
OF JUSTICE, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Otto    Gary      Normand   seeks      to   appeal    the   district        court’s

order denying as untimely his 28 U.S.C. § 2254 (2012) petition.

The order is not appealable unless a circuit justice or judge

issues     a     certificate        of    appealability.            See     28      U.S.C.

§ 2253(c)(1)(A) (2012).             A certificate of appealability will not

issue     absent      “a    substantial       showing       of    the     denial    of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating         that   reasonable      jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El     v.   Cockrell,     537    U.S.    322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                           Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Normand has not made the requisite showing.                             Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                     We dispense with oral

argument because the facts and legal contentions are adequately



                                              2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3